                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSEPH AMEY, et al.,                                Case No. 13-cv-05669-WHO
                                                        Plaintiffs,
                                   8
                                                                                             ORDER GRANTING FINAL
                                                 v.
                                   9                                                         APPROVAL AND AWARD OF
                                                                                             ATTORNEY FEES AND COSTS
                                  10     CINEMARK USA INC, et al.,
                                                                                             Dkt. Nos. 208, 209, 211
                                                        Defendants.
                                  11

                                  12          On September 4, 2019, the parties’ motion for final approval of their Joint Stipulation of
Northern District of California
 United States District Court




                                  13   Class Action Settlement and Release of Claims and Joint Stipulation re Uncashed Checks

                                  14   (collectively, the “Settlement Agreement”). There were no objections submitted to the Settlement

                                  15   Agreement, and no one other than counsel for the parties appeared at the hearing.

                                  16          In accordance with the Preliminary Approval Order, Class Members have been given

                                  17   adequate notice of the terms of the Settlement Agreement and their right to participate in, object

                                  18   to, or opt-out of the settlement. In addition, pursuant to the Class Action Fairness Act of 2005

                                  19   (“CAFA”), 28 U.S.C. § 1715, the United States Attorney General, the California Attorney

                                  20   General, and the attorney generals of any and all other states where Class Members resided at the

                                  21   time notice was issued have been given notice of the settlement of this action.

                                  22          Having considered the Settlement Agreement (the terms of which are expressly

                                  23   incorporated in full by this reference and made a part of this Order), the supporting papers filed by

                                  24   the parties, the application for final approval of the settlement, the application for an award of

                                  25   Class Counsel’s attorneys’ fees and reimbursement of costs, the application for incentive award

                                  26   for the Class Representative, the request for reimbursement of the costs of the Settlement

                                  27   Administrator, the proposed PAGA allocation, and the evidence and argument received by the

                                  28   Court at the Final Approval Hearing on September 4, 2019, I GRANT final approval of the
                                   1   settlement, and ORDER as follows:

                                   2          1.      The Class covered by this Order is defined as:
                                                      All current and former non-exempt employees of Cinemark’s
                                   3                  California theaters who worked as an usher or concession
                                                      worker from December 3, 2011 until July 31, 2014, or in any
                                   4                  other non-exempt position from July 25, 2012 until July 31,
                                   5                  2014, and who were paid overtime compensation during at least
                                                      one pay period.
                                   6
                                              2.      Pursuant to the Preliminary Approval Order, a Notice of Class Action Settlement
                                   7
                                       was sent to each Class Member by first-class mail. The Notice informed Class Members of the
                                   8
                                       terms of the settlement, their right to object to or opt-out of the settlement to pursue their own
                                   9
                                       remedies, and their right to appear in person or by counsel at the Final Approval Hearing to be
                                  10
                                       heard regarding approval of the settlement. Adequate periods of time were provided by each of
                                  11
                                       these procedures. No Class Members filed written objections to the settlement as part of this
                                  12
Northern District of California
 United States District Court




                                       notice process or stated his or her intent to appear at the Final Approval Hearing. Three class
                                  13
                                       members opted-out. Declaration of Mary Butler [Dkt. No. 211-2] ¶ 14.
                                  14
                                              3.      The Court finds and determines that this notice procedure afforded adequate
                                  15
                                       protections to Class Members and provides the basis for the Court to make an informed decision
                                  16
                                       regarding approval of the settlement based on the responses of Class Members. The Court finds
                                  17
                                       and determines that the Notice provided in this case was the best notice practicable, which
                                  18
                                       satisfied the requirements of law and due process.
                                  19
                                              4.      The Court further finds and determines that the terms of the settlement are fair,
                                  20
                                       reasonable, and adequate to the Class and to each Class Member and that the Class Members who
                                  21
                                       have not opted out shall be bound by the Settlement Agreement, that the settlement is ordered
                                  22
                                       finally approved, and that all terms and provisions of the Settlement Agreement should be and
                                  23
                                       hereby are ordered to be consummated.
                                  24
                                              5.      In its Preliminary Approval Order, the Court previously found, and now reaffirms,
                                  25
                                       that the allocation of settlement proceeds to the claim brought pursuant to the California Labor
                                  26
                                       Code Private Attorneys General Act of 2004, Cal. Lab. Code § 2698, et seq. (“PAGA”) as set
                                  27
                                       forth in the Settlement Agreement is fair and reasonable to the State of California.
                                  28
                                                                                          2
                                   1            6.     The Court finds that Defendants have fully complied with CAFA’s notice

                                   2   requirements.

                                   3            7.     The Court finds and determines that the payments to be made to the Class Members

                                   4   as provided for in the Settlement Agreement are fair and reasonable. The Court hereby grants

                                   5   final approval to and orders the payment of those amounts be made to the Class Members out of

                                   6   the Two Million Nine Hundred Thousand Dollars and No Cents ($2,900,000.00) Class Settlement

                                   7   Amount in accordance with the terms of the Settlement Agreement.

                                   8            8.     The Court hereby grants and approves the application presented by Settlement

                                   9   Class Counsel for an award of attorneys’ fees in the amount of $966,667, to be paid in accordance

                                  10   with the terms of the Settlement Agreement.

                                  11            9.     The Court hereby grants and approves the application presented by Class Counsel

                                  12   for an award of costs in the amount of $39,562.34, to be paid in accordance with the terms of the
Northern District of California
 United States District Court




                                  13   Settlement Agreement.

                                  14            10.    The Court hereby grants and approves the application presented by the Class

                                  15   Representative for an enhancement payment in the amount of $10,000 for Plaintiff Brown, to be

                                  16   paid in accordance with the terms of the Settlement Agreement.1

                                  17            11.    The Court hereby grants and approves the application for payment of costs of

                                  18   administration of the Settlement in the amount of $32,749 for the fees and expenses of Simpluris,

                                  19   Inc., the settlement administrator approved by the Court (the “Settlement Administrator”).

                                  20            12.    Within twenty-one (21) days after the distribution of the settlement funds and

                                  21   payment of attorneys’ fees, the parties should file a Post-Distribution Accounting and written

                                  22   certification of such completion from the Settlement Administrator with the Court.

                                  23            13.    Upon the Effective Date of the Settlement (as defined in paragraph I.K of the

                                  24   Settlement Agreement), all Class Members who did not submit a valid Request For Exclusion

                                  25   Form release Defendants and each of their respective past, present and future owners,

                                  26   stockholders, all present and former parents, related or affiliated companies, subsidiaries, officers,

                                  27

                                  28   1
                                           The administrative motion to seal Dkt. No. 208 is GRANTED.
                                                                                         3
                                   1   directors, shareholders, employees, principals, heirs, representatives, accountants, agents,

                                   2   attorneys, representatives, auditors, consultants, insurers and re-insurers, and their respective

                                   3   predecessors or successors in interest and each of their company-sponsored employee benefit

                                   4   plans of any nature (including, without limitation, profit-sharing plans, pension plans, 401(k)

                                   5   plans, and severance plans) and all of their respective officers, directors, employees,

                                   6   administrators, fiduciaries, trustees and agents, and any other individual or entity which could be

                                   7   jointly liable with Defendants (the “Released Parties”) from the “Settled Claims,” as defined

                                   8   below, during the Settlement Class Period, which is defined in the Settlement Agreement as

                                   9   December 3, 2011 to the date the Court preliminarily approved the Settlement.

                                  10          14.     The “Settled Claims” are defined as: All claims, demands, rights, liabilities, and

                                  11   causes of action of every nature and description whatsoever, whether known or unknown, whether

                                  12   in tort, contract, statute, rule, ordinance, order, regulation, or otherwise, whether for economic
Northern District of California
 United States District Court




                                  13   damages, non-economic damages, restitution, civil or statutory penalties, wages, liquidated

                                  14   damages, interest or attorneys’ fees or costs, arising from the same set of operative facts alleged in

                                  15   Complaints litigated in this case (i.e., the Second Amended Complaint filed by Plaintiff Brown

                                  16   and the Complaint filed by Joseph Amey (collectively the “Operative Complaints”)), for direct and

                                  17   derivative wage statement violations (including claims for failure to keep accurate records and

                                  18   failure to provide accurate wage statements), and PAGA penalties associated with such alleged

                                  19   wage statement violations (the “PAGA Claims”). The Settled Claims specifically include any and

                                  20   all claims to recover civil penalties, statutory penalties, or damages under Labor Code § 226 or

                                  21   Labor Code § 226.3 and the PAGA for any alleged violation of Labor Code § 226, and any claims

                                  22   under Business and Professions Code § 17200 and all applicable Industrial Wage Commission

                                  23   Wage Orders related to direct or derivative wage statement claims as alleged in the Operative

                                  24   Complaints. The Settled Claims are those that accrued during the Settlement Class Period.

                                  25          15.     Pursuant to the Settlement Agreement, all Class Members (except for those who

                                  26   timely submitted Request for Exclusion Forms) are permanently barred from prosecuting the

                                  27   Released Parties for any Settled Claims.

                                  28
                                                                                          4
                                   1          16.     The parties are hereby ordered to comply with the terms of the Settlement

                                   2   Agreement.

                                   3          17.     Without affecting the finality of this Final Order in any way, this Court retains

                                   4   jurisdiction of all matters relating to the interpretation, administration, implementation,

                                   5   effectuation and enforcement of this Order and the Settlement Agreement.

                                   6          18.     This action and the Settled Claims are hereby ordered dismissed with prejudice,

                                   7   each side to bear its own costs and attorneys’ fees except as provided by the Settlement

                                   8   Agreement.

                                   9          IT IS SO ORDERED.

                                  10   Dated: September 6, 2019

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                     William H. Orrick
                                  13                                                                 United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
